EXHIBIT 10.2

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”) is dated as of December 28, 2017 and
entered into by and among NEMUS BIOSCIENCE, INC., a Nevada corporation
(“Company”), and EMERALD HEALTH SCIENCES INC. (together with its successors and
assigns, “Secured Party”).

 

PRELIMINARY STATEMENTS

 

A. Pursuant to the Secured Promissory Note, dated as of the date hereof, by and
among Company and Secured Party (as amended, restated, supplemented or otherwise
modified from time to time, the “Note”), Secured Party has made certain
commitments, subject to the terms and conditions set forth in the Note, to make
loans to Company.

 

B. It is a condition to the execution of the Note that Company shall have
granted the security interests and undertaken the obligations contemplated by
this Agreement.

 

NOW, THEREFORE, in consideration of the agreements set forth herein and in order
to induce Secured Party to make loans and other extensions of credit under the
Note, Company hereby agrees with Secured Party as follows:

 

SECTION 1. Grant of Security.

 

Company hereby assigns to Secured Party, and hereby grants to Secured Party a
security interest in, all of Company’s right, title and interest in and to all
of the personal property of Company including the following, in each case
whether now or hereafter existing, whether tangible or intangible, whether now
owned or hereafter acquired and wherever the same may be located (the
“Collateral”):

 

(a) all Accounts;

 

(b) all Chattel Paper;

 

(c) all Money and all Deposit Accounts, together with all amounts on deposit
from time to time in such Deposit Accounts;

 

(d) all Documents;

 

(e) all General Intangibles (including patents, trademarks, service marks,
copyrights, and other intellectual property), Payment Intangibles and Software;

 

(f) all Goods, including Inventory, Equipment [, Farm Products] and Fixtures;

 

(g) all Instruments;

 

(h) all Investment Property;

 

(i) all Letter-of-Credit Rights and other Supporting Obligations;

 

  1

   



 

(j) all Records;

 

(k) all Commercial Tort Claims; and

 

(l) all Proceeds and Accessions with respect to any of the foregoing Collateral.

 

Each category of Collateral set forth above shall have the meaning set forth in
the UCC, it being the intention of Company that the description of the
Collateral set forth above be construed to include the broadest possible range
of assets.

 

SECTION 2. Security for Obligations.

 

This Agreement secures, and the Collateral is collateral security for, the
prompt payment in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, of all Secured
Obligations of Company. “Secured Obligations” means all obligations and
liabilities of every nature of Company now or hereafter existing under or
arising out of or in connection with the Note and this Agreement, together with
all extensions or renewals thereof, whether for principal, interest, fees,
expenses, indemnities or otherwise, whether voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from Secured Party
as a preference, fraudulent transfer or otherwise, and all obligations of every
nature of Company now or hereafter existing under this Agreement (including,
without limitation, interest and other amounts that, but for the filing of a
petition in bankruptcy with respect to Company, would accrue on such
obligations, whether or not a claim is allowed against Company for such amounts
in the related bankruptcy proceeding).

 

SECTION 3. Representations and Warranties.

 

Company represents and warrants as follows:

 

(a) No Conflict. The execution, delivery and performance of this Agreement by
Company will not violate the organizational documents of Company, any provision
of law applicable to Company or any order, judgment or decree of any court or
other governmental agency binding on Company.

 

(b) Security Interests. The security interests in the Collateral granted
hereunder constitute valid security interests in the Collateral, securing
payment of the Secured Obligations.

 



  2

   



 

SECTION 4. Further Assurances.

 

Company agrees that from time to time, at the expense of Company, Company will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that Secured Party may
request, in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable Secured Party to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, Company will: (a) (i) execute
(if necessary) and file such financing or continuation statements, or amendments
thereto, (ii) execute and deliver, and cause to be executed and delivered,
agreements establishing that Secured Party has control of Deposit Accounts and
Investment Property of Company, (iii) deliver to Secured Party all certificates
or Instruments representing or evidencing Investment Property, accompanied by
duly executed endorsements or instruments of transfer or assignment in blank,
all in form and substance satisfactory to Secured Party and (iv) deliver such
other instruments or notices, in each case, as may be necessary or desirable, or
as Secured Party may request, in order to perfect and preserve the security
interests granted or purported to be granted hereby; (b) furnish to Secured
Party from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as Secured Party may reasonably request, all in reasonable detail;
(c) at any reasonable time, upon request by Secured Party, exhibit the
Collateral to and allow inspection of the Collateral by Secured Party, or
persons designated by Secured Party; (d) at Secured Party’s request, appear in
and defend any action or proceeding that may affect Company’s title to or
Secured Party’s security interest in all or any part of the Collateral; and (e)
use commercially reasonable efforts to obtain any necessary consents of third
parties to the creation and perfection of a security interest in favor of
Secured Party with respect to any Collateral. Company hereby authorizes Secured
Party to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Collateral (including any financing
statement indicating that it covers “all assets” or “all personal property” of
Company).

 

SECTION 5. Certain Covenants of Company.

 

Company shall:

 

(a) not use or permit any Collateral to be used unlawfully or in violation of
any provision of this Agreement or any applicable statute, regulation or
ordinance or any policy of insurance covering the Collateral;

 

(b) give Secured Party at least 10 days’ prior written notice of any change in
Company’s name, identity or corporate structure;

 

(c) give Secured Party at least 10 days’ prior written notice of any
reincorporation, reorganization or other action that results in a change of the
jurisdiction of organization of Company;

 

(d) pay promptly when due all property and other taxes, assessments and
governmental charges or levies imposed upon, and all claims (including claims
for labor, services, materials and supplies) against, the Collateral except to
the extent the validity thereof is being contested in good faith; provided that
Company shall in any event pay such taxes, assessments, charges, levies or
claims not later than five days prior to the date of any proposed sale under any
judgment, writ or warrant of attachment entered or filed against Company or any
of the Collateral as a result of the failure to make such payment;

 

  3

   



 

(e) permit representatives of Secured Party at any time during normal business
hours to inspect and make abstracts from Records of the Collateral, and Company
agrees to render to Secured Party, at Company’s cost and expense, such clerical
and other assistance as may be reasonably requested with regard thereto; and

 

(f) within 30 day after the date hereof (or such longer time period acceptable
to Secured Party), execute and deliver, and cause to be executed and delivered,
agreements establishing that Secured Party has control of Deposit Accounts and
Investment Property of Company, in each case, as requested by the Secured Party.

 

SECTION 6. Special Covenants with respect to Accounts.

 

Except as otherwise provided in this section, Company shall continue to collect,
at its own expense, all amounts due or to become due to Company under the
Accounts. In connection with such collections, Company may take (and, upon the
occurrence and during the continuance of an Event of Default at Secured Party’s
direction, shall take) such action as Company or Secured Party may deem
necessary or advisable to enforce collection of amounts due or to become due
under the Accounts; provided, however, that Secured Party shall have the right
at any time, upon the occurrence and during the continuation of an Event of
Default and upon written notice to Company of its intention to do so, to (a)
notify the account debtors or obligors under any Accounts of the assignment of
such Accounts to Secured Party and to direct such account debtors or obligors to
make payment of all amounts due or to become due to Company thereunder directly
to Secured Party, (b) notify each Person maintaining a lockbox or similar
arrangement to which account debtors or obligors under any Accounts have been
directed to make payment to remit all amounts representing collections on checks
and other payment items from time to time sent to or deposited in such lockbox
or other arrangement directly to Secured Party, (c) enforce collection of any
such Accounts at the expense of Company, and (d) adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as
Company might have done. After receipt by Company of the notice from Secured
Party referred to in the proviso to the preceding sentence, (i) all amounts and
proceeds (including checks and other Instruments) received by Company in respect
of the Accounts shall be received in trust for the benefit of Secured Party
hereunder, shall be segregated from other funds of Company and shall be
forthwith paid over or delivered to Secured Party in the same form as so
received (with any necessary endorsement), and (ii) Company shall not, without
the written consent of Secured Party, adjust, settle or compromise the amount or
payment of any Account, or release wholly or partly any account debtor or
obligor thereof, or allow any credit or discount thereon.

 

SECTION 7. Secured Party Appointed Attorney-in-Fact .

 

Company hereby irrevocably appoints Secured Party as Company’s attorney-in-fact,
with full authority in the place and stead of Company and in the name of
Company, Secured Party or otherwise, from time to time in Secured Party’s
discretion to take any action and to execute any instrument that Secured Party
may deem necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation:

 

(a) upon the occurrence and during the continuance of an Event of Default, to
obtain and adjust insurance required to be maintained by Company;

 

  4

   



 

(b) upon the occurrence and during the continuance of an Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(c) upon the occurrence and during the continuance of an Event of Default, to
receive, endorse and collect any drafts or other Instruments, Documents, Chattel
Paper and other documents in connection with clauses (a) and (b) above;

 

(d) upon the occurrence and during the continuance of an Event of Default, to
file any claims or take any action or institute any proceedings that Secured
Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce or protect the rights of Secured Party with
respect to any of the Collateral;

 

(e) to pay or discharge liens (other than liens permitted under this Agreement
or the Note) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by Secured Party in its sole discretion, any such payments made by
Secured Party to become obligations of Company to Secured Party, due and payable
immediately without demand;

 

(f) upon the occurrence and during the continuance of an Event of Default, to
sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with Accounts and other documents
relating to the Collateral; and

 

(g) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though
Secured Party were the absolute owner thereof for all purposes, and to do, at
Secured Party’s option and Company’ expense, at any time or from time to time,
all acts and things that Secured Party deems necessary to protect, preserve or
realize upon the Collateral and Secured Party’s security interest therein in
order to effect the intent of this Agreement, all as fully and effectively as
Company might do.

 

SECTION 8. Secured Party May Perform; Standard of Care.

 

If Company fails to perform any agreement contained herein, Secured Party may
itself perform, or cause performance of, such agreement, and the expenses of
Secured Party incurred in connection therewith shall be payable by Company under
Section 11(b) hereof. The powers conferred on Secured Party hereunder are solely
to protect its interest in the Collateral and shall not impose any duty upon it
to exercise any such powers. Except for the exercise of reasonable care in the
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, Secured Party shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral. Secured Party
shall be deemed to have exercised reasonable care in the custody and
preservation of Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which Secured Party accords its own
property.

 



  5

   



 

SECTION 9. Remedies.

 

(a) Generally. If any Event of Default shall have occurred and be continuing,
Secured Party may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the UCC (whether or
not the UCC applies to the affected Collateral), and also may (i) require
Company to, and Company hereby agrees that it will at its expense and upon
request of Secured Party forthwith, assemble all or part of the Collateral as
directed by Secured Party and make it available to Secured Party at a place to
be designated by Secured Party that is reasonably convenient to both parties,
(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process, (iii) prior to the disposition of the
Collateral, store, process, repair or recondition the Collateral or otherwise
prepare the Collateral for disposition in any manner to the extent Secured Party
deems appropriate, (iv) take possession of Company’s premises or place
custodians in exclusive control thereof, remain on such premises and use the
same and any of Company’s equipment for the purpose of completing any work in
process, taking any actions described in the preceding clause (iii) and
collecting any Secured Obligation, (v) sell the Collateral or any part thereof
in one or more parcels at public or private sale, at any of Secured Party’s
offices or elsewhere, for cash, on credit or for future delivery, at such time
or times and at such price or prices and upon such other terms as Secured Party
may deem commercially reasonable, (vi) exercise dominion and control over and
refuse to permit further withdrawals from any Deposit Account maintained with
Secured Party and provide instructions directing the disposition of funds in
Deposit Accounts not maintained with Secured Party and (vii) provide entitlement
orders with respect to Security Entitlements and other Investment Property
constituting a part of the Collateral and, without notice to Company, transfer
to or register in the name of Secured Party or any of its nominees any or all of
the Collateral constituting Investment Property. Secured Party may be the
purchaser of any or all of the Collateral at any such sale and Secured Party,
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply any of the Secured Obligations as a credit on
account of the purchase price for any Collateral payable by Secured Party at
such sale. Company hereby waives any claims against Secured Party arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price which might have been obtained at a
public sale, even if Secured Party accepts the first offer received and does not
offer such Collateral to more than one offeree. If the proceeds of any sale or
other disposition of the Collateral are insufficient to pay all the Secured
Obligations, Company shall be liable for the deficiency and the fees of any
attorneys employed by Secured Party to collect such deficiency. Company further
agrees that a breach of any of the covenants contained in this Section 9 will
cause irreparable injury to Secured Party, that Secured Party has no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section shall be specifically enforceable
against Company, and Company hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities.

 

  6

   



 

(b) Intellectual Property. In addition to, and not by way of limitation of, the
granting of a security interest in the Collateral pursuant hereto, Company,
effective upon the occurrence and during the continuation of an Event of
Default, hereby assigns, transfers and conveys to Secured Party the nonexclusive
right and license to use all trademarks, tradenames, copyrights, patents or
technical processes owned or used by Company that relate to the Collateral,
together with any goodwill associated therewith, all to the extent necessary to
enable Secured Party to realize on the Collateral in accordance with this
Agreement and to enable any transferee or assignee of the Collateral to enjoy
the benefits of the Collateral. This right shall inure to the benefit of all
successors, assigns and transferees of Secured Party and its successors, assigns
and transferees, whether by voluntary conveyance, operation of law, assignment,
transfer, foreclosure, deed in lieu of foreclosure or otherwise. Such right and
license shall be granted free of charge, without requirement that any monetary
payment whatsoever be made to Company.

 

SECTION 10. Application of Proceeds .

 

Except as expressly provided elsewhere in this Agreement, all proceeds received
by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied in the
following order of priority:

 

FIRST: To the payment of all costs and expenses of such sale, collection or
other realization, including reasonable compensation to Secured Party and its
agents and counsel, and all other expenses, liabilities and advances made or
incurred by Secured Party in connection therewith, and all amounts for which
Secured Party is entitled to indemnification hereunder and all advances made by
Secured Party hereunder for the account of Company, and to the payment of all
costs and expenses paid or incurred by Secured Party in connection with the
exercise of any right or remedy hereunder;

 

SECOND: To the payment of all other Secured Obligations (for the ratable benefit
of the holders thereof) and, as to obligations arising under the Note, as
provided in the Note; and

 

THIRD: To the payment to or upon the order of Company, or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct, of any surplus then remaining from such proceeds.

 

SECTION 11. Indemnity and Expenses.

 

(a) Company agrees to indemnify Secured Party from and against any and all
claims, losses and liabilities in any way relating to, growing out of or
resulting from this Agreement and the transactions contemplated hereby
(including, without limitation, enforcement of this Agreement), except to the
extent such claims, losses or liabilities result solely from Secured Party’s
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.

 

(b) Company agrees to pay to Secured Party upon demand the amount of any and all
costs and expenses, including the fees and expenses of counsel and of any
experts and agents, that Secured Party may incur in connection with the custody
or preservation of the Collateral, the exercise of rights or remedies hereunder
or the failure by Company to perform or observe any of the provisions hereof.

 

(c) The obligations of Company in this Section 11 shall survive the termination
of this Agreement and the discharge of Company’ other obligations under this
Agreement and the Note.

 



  7

   



 

SECTION 12. Amendments; Etc.

 

No amendment, modification, termination or waiver of any provision of this
Agreement, and no consent to any departure by Company therefrom, shall in any
event be effective unless the same shall be in writing and signed by Secured
Party and by Company. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.

 

SECTION 13. Notices.

 

Any notice or other communication herein required or permitted to be given shall
be in writing and may be personally served or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of telefacsimile, or
three business days after depositing it in the United States mail with postage
prepaid and properly addressed; provided that notices to Secured Party shall not
be effective until received. For the purposes hereof, the address of each party
hereto shall be set forth in the Note or such other address as shall be
designated by such party in a written notice delivered to the other parties
hereto.

 

SECTION 14. Failure or Indulgence Not Waiver; Remedies Cumulative; Severability.

 

(a) No failure or delay on the part of Secured Party in the exercise of any
power, right or privilege hereunder shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
any other or further exercise thereof or of any other power, right or privilege.
All rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

 

(b) In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

SECTION 15. Continuing Security Interest; Transfer of Loans; Termination and
Release .

 

(a) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the payment in full of the
Secured Obligations and termination of all commitments to extend credit under
the Note, (ii) be binding upon Company and its successors and assigns, and (iii)
inure, together with the rights and remedies of Secured Party hereunder, to the
benefit of Secured Party and its successors, transferees and assigns. Without
limiting the generality of the foregoing clause (iii), Secured Party may assign
or otherwise transfer any loans held by it to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to Secured Party herein or otherwise.

 

  8

   



 

(b) Upon the earlier of (i) the conversion of all of the outstanding Loan into
equity as permitted under the Note, and (ii) the payment in full of all Secured
Obligations and termination of all commitments to extend credit under the Note,
the security interest granted hereby shall terminate and all rights to the
Collateral shall revert to Company. Upon any such termination Secured Party
will, at Company’s expense, execute and deliver to Company such documents as
Company shall reasonably request to evidence such termination.

 

SECTION 16. Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

SECTION 17. Governing Law; Jurisdiction, Etc..

 

This Agreement and any claim, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement and the transactions contemplated hereby and thereby shall be governed
by the laws of the State of California.

 

SECTION 18. Submission to Jurisdiction.

 

(a) Company hereby irrevocably and unconditionally (i) agrees that any legal
action, suit or proceeding arising out of or relating to this Agreement may be
brought in the courts of the State of California or of the United States of
America for the Central District of California and (ii) submits to the exclusive
jurisdiction of any such court in any such action, suit or proceeding. Final
judgment against Company in any action, suit or proceeding shall be conclusive
and may be enforced in any other jurisdiction by suit on the judgment.

 

(b) Nothing in this Section 18 shall affect the right of the Secured Party
Secured Party to (i) commence legal proceedings or otherwise sue Company in any
other court having jurisdiction over Company or (ii) serve process upon Company
in any manner authorized by the laws of any such jurisdiction.

 

SECTION 19. Venue.

 

Company irrevocably and unconditionally waives, to the fullest extent permitted
by applicable law, any objection that it may now or hereafter have to the laying
of venue of any action or proceeding arising out of or relating to this
Agreement in any court referred to in Section 18 and the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 



  9

   



 

SECTION 20. Waiver of Jury Trial.

 

COMPANY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY.

 

SECTION 21. California Judicial Reference.

 

If any action or proceeding is filed in court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee in California (who shall be a single active or retired judge) to hear
and determine all of the issues in such action or proceeding (whether of fact or
of law) and to report a statement of decision, provided that at the option of
any party to such proceeding, any such issues pertaining to a “provisional
remedy” as defined in California Code of Civil Procedure Section 1281.8 shall be
heard and determined by the court, and (b) the non-prevailing party shall be
solely responsible to pay all fees and expenses of any referee appointed in such
action or proceeding.

 

SECTION 22. Counterparts.

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 23. Definitions.

 

(a) Each capitalized term utilized in this Agreement that is not defined in this
Agreement, but that is defined in the UCC, including the categories of
Collateral listed in Section 1 hereof, shall have the meaning set forth in
Divisions 1, 8 or 9 of the UCC.

 

(b) In addition, the following terms used in this Agreement shall have the
following meanings:

 

“Collateral” has the meaning set forth in Section 1 hereof.

 

“Event of Default” means any Event of Default as defined in the Note.

 

“Loan Documents” means the Note and this Agreement.

 

“Note” has the meaning set forth in the Preliminary Statements of this
Agreement.

 

“Secured Obligations” has the meaning set forth in Section 2 hereof.

 

“UCC” means the Uniform Commercial Code, as it exists on the date of this
Agreement or as it may hereafter be amended, in the State of California.

 

[Remainder of page intentionally left blank]

 



  10

   



 

IN WITNESS WHEREOF, Company and Secured Party have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 



  Company:

 

 

 

 

 

NEMUS BIOSCIENCE, INC.

 

        By: /s/ Brian Murphy

 

 

Name: Brian Murphy

     

Title: Chief Executive Officer

 



 

Signature Page (Security Agreement)

 



  11

   



 

 



 

Secured Party:

 

 

 

 

 

EMERALD HEALTH SCIENCES INC.

 

        By: /s/ Avtar Dhillon

 

 

Name: Avtar Dhillon, MD      

Title: Chairman, CEO & President

 



 

Signature Page (Security Agreement)

 



12



 